Citation Nr: 0825243	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 
2004, for the grant of a 70 percent disability rating for 
service-connected PTSD.

2.  Entitlement to an effective date earlier than March 26, 
2004, for a total disability rating based on individual 
unemployability (TDIU).

3.  Entitlement to an evaluation in excess of 10 percent for 
shrapnel wounds of the left leg.

4.  Entitlement to an evaluation in excess of 10 percent for 
shrapnel wounds of the buttocks.

5.  Entitlement to an effective date earlier than March 26, 
2004, for the grant of a 10 percent disability rating for 
service-connected shrapnel wounds of the left leg.

6.  Entitlement to an effective date earlier than March 26, 
2004, for the grant of a 10 percent disability rating for 
service-connected shrapnel wounds of the buttocks.

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran an increased, 70 
percent rating for his PTSD and entitlement to a TDIU, 
effective March 26, 2004.  The veteran has indicated that he 
is dissatisfied with the effective dates assigned.  

This rating decision also denied the veteran an increased 
rating for his shrapnel wounds of the left leg and for his 
shrapnel wounds of the buttocks.  Nonetheless, a June 2005 
rating decision granted the veteran an increased, 10 percent 
evaluation for each of these disabilities, also effective 
March 26, 2004.  The veteran has not indicated that he is 
satisfied with these evaluations.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (even if a rating is increased during the 
pendency of an appeal, a veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
claims of entitlement to earlier effective dates for his 
service-connected shrapnel wounds of the left leg and 
buttocks.  So, regrettably, these claims are being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.




FINDINGS OF FACT

1.  On March 26, 2004, the RO received the veteran's claim 
for an increased disability rating for his service-connected 
PTSD and his claim of entitlement to a TDIU.

2.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of PTSD comparable to a 
70 percent rating at any time within the period one year 
prior to receipt of the increased rating claim on March 26, 
2004.

3.  A January 2005 rating decision granted a 70 percent 
disability rating for the veteran's PTSD and a TDIU, both 
effective March 26, 2004.

4.  The veteran's shrapnel wounds of the left leg are not 
productive of moderately severe damage to Muscle Group XI.

5.  The veteran's shrapnel wounds of the buttocks are not 
productive of moderate damage to Muscle Group XVII; the 
objective clinical evidence of record indicates that the 
scars from shrapnel wounds of the buttocks are superficial, 
but not unstable, productive of limitation of function, and 
do not exceed 12 square inches.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than March 26, 2004, for the grant of entitlement to a 70 
percent disability rating for service-connected PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2007).

2.  The criteria are not met for an effective date earlier 
than March 26, 2004, for the grant of entitlement to TDIU.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for shrapnel wounds of the left leg have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.56, 4.73, Diagnostic Code 5311 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for shrapnel wounds of the buttocks have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.56, 4.73, 4.118, Diagnostic Codes 5317, 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of April 2004 and October 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims for increased disability ratings and 
for TDIU.  These letters also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notices.  As such, 
there was no defect with respect to timing of the VCAA 
notice.  The Board acknowledges that the veteran was not 
provided notice as to how an effective date would be assigned 
prior to the readjudication of his claims, but finds that 
this omission was not prejudicial because the preponderance 
of the evidence is against his claims for increased 
disability ratings and earlier effective dates, and thus, no 
disability rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).    

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Earlier Effective Dates

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

Earlier Effective Date for a 70 Percent Evaluation for PTSD

Service connection for PTSD was granted by a rating decision 
dated in May 2001, and an initial 30 percent rating was 
assigned effective from September 20, 2000.  Notice of the 
determination was issued in June 2001, and no appeal was 
taken as to the initial rating assigned.  As such, that 
determination is final.  38 U.S.C.A. § 7105 (West 2002).  
Additional treatment records were subsequently obtained, and 
a June 2001 rating decision continued the 30 percent rating.  
Notice of that determination with his appellate rights was 
issued, and no appeal was taken as to the continuation of the 
30 percent rating assigned.  As such, that determination is 
final.  38 U.S.C.A. § 7105.  

The veteran was assigned a 100 percent disability evaluation 
effective March 26, 2004, the date of the veteran's claim for 
an increased disability evaluation for his service-connected 
PTSD.  This disability evaluation was assigned in a January 
2005 rating decision.  The veteran disagreed with the 
effective date assigned, an SOC was issued in May 2005, and 
he perfected his appeal.

In this regard, the veteran and his representative assert 
that the veteran's symptoms prior to March 26, 2004 are 
sufficient to sustain a 70 percent disability evaluation for 
his service-connected PTSD.  However, as noted above, 
unappealed rating decisions dated prior to receipt of the 
increased rating claim on March 26, 2004, which confirmed and 
continued a 30 percent rating for the service-connected 
psychiatric disability, are final.  38 U.S.C.A. § 7105.  As 
such, the earliest date assignable thereafter for an 
increased rating for the service-connected psychiatric 
disability is one year prior to receipt of the increased 
rating claim on March 26, 2004.  38 C.F.R. § 3.400(o)(2).

The Board finds that there has been no demonstration by 
competent clinical evidence of record that the rating 
criteria for a disability evaluation of 70 percent for the 
veteran's service-connected PTSD were met at any time within 
the one year period prior to the veteran's March 26, 2004 
claim.  Prior to that date, the veteran did not objectively 
demonstrate PTSD symptoms sufficient to warrant a rating in 
excess of 30 percent.  In this regard, the Board points out 
that the veteran's treatment records prior to that period, 
including VA treatment notes, indicate that the veteran 
complained of situational irritability, fatigue, and 
difficulty sleeping, but denied hallucinations, delusions, 
and anxiety.  He also indicated that he was experiencing some 
depression due to bills going unpaid while he was in jail.  
He lived with his wife, although he reported marital 
difficulties.  On mental status examination, the impression 
was PTSD, with a Global Assessment of Functioning (GAF) score 
of 65.  A score of 61 to 70 is indicative of some mild 
symptoms, such as a depressed mood and mild insomnia, or some 
difficulty in social or occupational functioning, but 
generally with some meaningful interpersonal relationships.  
See the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See, too, 38 C.F.R. § 4.130.  
 
Although the veteran was found to have severe symptoms 
sufficient for a 70 percent disability rating upon evaluation 
in November 2004, there is no objective evidence 
demonstrating the manifestations and severity of the 
veteran's PTSD prior to that date.  As such, the effective 
date for the grant of the 70 percent rating for his service-
connected PTSD cannot be earlier than the first date in which 
it was factually ascertainable that his symptomatology had 
worsened.  See 38 C.F.R. § 3.400(b), (o).  See, too, 
Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) (the date of 
entitlement to award of benefits, i.e., service connection, 
does not necessarily coincide with the date entitled to a 
certain rating).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, meaning the benefit-
of-the-doubt rule is inapplicable.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Earlier Effective Date for TDIU

The veteran's completed TDIU application was received by the 
RO on March 26, 2004, contemporaneous to a claim for an 
increased disability rating for his service-connected PTSD, 
shrapnel wounds of the right leg, shrapnel wounds of the left 
leg, shrapnel wounds of the left wrist, and shrapnel wounds 
of the buttocks.  A January 2005 rating decision granted the 
veteran's claims for an increased rating for his service-
connected PTSD, and assigned a 70 percent disability rating, 
effective March 26, 2004, as well as granted entitlement to a 
TDIU.  An effective date of March 26, 2004 was also assigned 
for his TDIU.  The veteran disagreed, this time with the 
effective dates assigned for his PTSD and TDIU, an SOC was 
issued in May 2005, and he perfected his appeal.
 
In his VA Form 9, the veteran's representative requested an 
earlier effective date, presumably on the basis that the 
medical evidence showed he was unemployable prior to the date 
of his claim.  However, the fact remains that the veteran did 
not actually file a TDIU claim with VA (either informal or 
formal) until March 26, 2004.  There simply is no provision 
for the award of an effective date for compensation benefits, 
based on an increased rating claim, from a date more than one 
year previous to the actual receipt of the increased rating 
claim.  In this case, there was more than a one-year period 
between the reported date of unemployability and the date of 
receipt of the eventual claim.  See 38 C.F.R. § 3.400(b)(2).

The Board acknowledges that an effective date of one year 
prior to the date of receipt of the claim can be assigned 
where the facts demonstrate that the veteran met the relevant 
criteria during that prior year.  The rating criteria for a 
disability evaluation in excess of 30 percent for the 
veteran's PTSD were not met prior to March 26, 2004, and as 
such, the veteran did not meet the schedular percentage 
requirements for a TDIU until the grant of a 70 percent 
rating for his service-connected PTSD, effective March 26, 
2004, which gave the veteran a sufficient combined rating for 
such entitlement.  See 38 C.F.R. § 4.16(a).

The Board also acknowledges that the provisions of 38 C.F.R. 
§ 4.16(b) set forth that extraschedular consideration must be 
given to all veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  
However, the competent evidence of record for the one year 
period prior to March 26, 2004 fails to demonstrate the 
veteran was incapable of engaging in substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected PTSD.

In his application for TDIU received on March 26, 2004, the 
veteran reported that he had completed high school, and had 
previous occupational experience as a private investigator, 
and that he rented armed and unarmed security guards.  The 
veteran indicated that he lost his job as a private 
investigator because he lost his state license to work as a 
private investigator.  Private medical records from "The 
Counseling Center," dated August 2000, indicate that the 
veteran lost his private investigator's license due to his 
incarceration.

VA treatment notes for the one year period prior to his claim 
indicate that, in February 2004, the veteran complained of 
pain when sitting on the toilet due to shrapnel in the 
buttocks.  There was tenderness upon examination, but no 
shrapnel was palpable.  No complaints regarding the veteran's 
left leg, right leg, or left wrist were noted, and although 
the veteran was treated for his diabetes mellitus, service 
connection was not granted until March 26, 2004 for this 
disability.  As previously noted, the veteran complained of 
situational irritability, fatigue, and difficulty sleeping, 
as well as some depression, but his GAF score due to his PTSD 
was 65.

Based on the clinical findings noted above, the Board finds 
that the record fails to establish the veteran was precluded 
from engaging in substantial gainful employment consistent 
with his high school education and occupational experience as 
a private investigator, due to his service-connected 
disabilities, during the one year period prior to March 26, 
2004, even when considered on an extraschedular basis 
pursuant to 38 C.F.R. § 4.16(b).  As such, the effective date 
for the grant of the TDIU can be no earlier than the date of 
receipt of his claim for an increased rating - March 26, 
2004.  See 38 C.F.R. § 3.400(b), (o).

Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.  

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability. See 
38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must 
show that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. 
§ 4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2007).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Left Leg

Diagnostic Code 5311 (2007) provides evaluations for 
disability of Muscle Group XI.  The muscles involved in 
Muscle Group XI include the posterior and lateral crural 
muscles and the muscles of the calf:  triceps surae 
(gastrocnemius and soleus), tibialis posterior, peroneus 
longus, peroneus brevis, flexor hallucis longus, flexor 
digitorum longus, popliteus, and plantaris.  The functions 
affected by these muscles include propulsion, plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, 
and flexion of the knee.  Id.  The currently assigned 10 
percent disability evaluation reflects moderate disability.  
The next higher disability evaluation available under 
Diagnostic Code 5311 is a 20 percent disability evaluation, 
which is assigned for moderately severe impairment.

Upon reviewing the rating criteria for Muscle Group XI in 
relation to the evidence for consideration, the Board finds 
that the veteran's shrapnel wounds of the left leg are most 
consistent with the currently assigned 10 percent disability 
evaluation and that an increased disability evaluation is not 
warranted.  The objective clinical evidence of record does 
not show that the veteran's shrapnel wounds of the left leg 
are productive of symptoms indicative of a moderate 
disability.  With regard to the veteran's wound, the Board 
acknowledges that the service treatment records from the 
veteran's shrapnel wounds of the left leg are unavailable, 
but notes that more recent, December 2000 and August 2004 VA 
examination reports indicate that the veteran has some muscle 
hernia of the left leg and retained foreign bodies, but 
without residual functional impairment or adherence of his 
scar to the underlying tissue.  Significantly, the veteran 
did not have bone, nerve, or vascular damage, and there was 
no evidence of joint damage.  Likewise, the veteran only had 
tenderness upon the area of the muscle atrophy.  The veteran 
had full range of motion of the knees and ankles, with normal 
station and gait.  And, while the Board acknowledges that the 
veteran complained of pain, there is no medical evidence 
demonstrating that the veteran consistently experienced pain 
in his left leg beyond that which is contemplated by the 
currently assigned 10 percent rating.  See DeLuca v. Brown, 
supra.  Therefore, the veteran's left leg symptomatology most 
closely fits within the criteria for the currently assigned 
10 percent disability evaluation.   

Additionally, the Board has considered whether the veteran is 
entitled to a separate rating for a scar of the left leg.  
Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.   Evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  In this case, however, the evidence 
does not establish that such criteria have been met.  Indeed, 
upon VA examination in August 2004, the veteran's scar was 
described as nonadherent and superficial, and the veteran did 
not raise any specific complaints referable to the scar.  For 
these reasons, assignment of a separate evaluation for a left 
leg scar is not warranted.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the shrapnel wounds of the left leg caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for the shrapnel wounds of the left leg, on either a 
schedular or extra-schedular basis.  As the preponderance of 
the evidence is against the claim, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Buttocks

The veteran is currently assigned a 10 percent disability 
evaluation for the scar as a result of his shrapnel wounds of 
the buttocks, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Under this Code, a 10 percent disability evaluation is 
assigned where there is evidence of a superficial and painful 
scar.  No higher disability evaluation is available under 
this Code, but under Diagnostic Code 7801, a 20 percent 
disability evaluation is assigned for deep scars or scars 
that cause limitation of motion, and that are at least 12 
square inches.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7804.   

Diagnostic Code 5317 (2007) provides evaluations for 
disability of Muscle Group XVII.  The muscles involved in 
Muscle Group XVII include the pelvic girdle group 2:  gluteus 
maximus, gluteus medius, and gluteus minimus.  The functions 
affected by these muscles include extension of the hip, 
abduction of the thigh, tension of the fascia lata and 
iliotibial band, acting in support of XIV in postural support 
of body steadying pelvis upon the head of femur and condyles 
of femur on tibia.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (20 
percent); moderately severe (40 percent), and severe (50 
percent).  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no basis for 
assigning a higher disability rating for his shrapnel wounds 
of the buttocks.  In this regard, the veteran's service 
medical records from the veteran's shrapnel wounds of the 
buttocks are unavailable, but notes that more recent, 
December 2000 and August 2004 VA examination reports indicate 
that the veteran has retained foreign bodies and a scar that 
it is 2 centimeters by 2 centimeters.  There was no evidence 
of functional impairment or adherence of his scar to the 
underlying tissue.   Additionally, although the Board 
acknowledges that the veteran's scar is superficial and 
painful, there is no evidence that the veteran's scar is more 
than 12 square inches.   There was some sensitivity and 
tenderness of the buttocks, but no evidence of muscle, 
artery, bone, or nerve loss.  His station and gait were 
normal.  There was no fatigue, weakness, additional loss of 
motion, or incoordination due to pain.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Therefore, the Board concludes that an evaluation in 
excess of 10 percent disabling for the shrapnel wounds of the 
buttocks is not warranted under Diagnostic Codes 5317 and 
7304.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the gunshot wound of the left knee caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for the shrapnel wounds of the buttocks, on either a 
schedular or extra-schedular basis.  As the preponderance of 
the evidence is against the claim, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than March 26, 2004, 
for the grant of a 70 percent disability evaluation for 
service-connected PTSD, is denied.

Entitlement to an effective date earlier than March 26, 2004, 
for the grant of a TDIU, is denied.

The claim for a disability rating in excess of 10 percent for 
shrapnel wounds of the left leg is denied.  

The claim for a disability rating in excess of 10 percent for 
shrapnel wounds of the buttocks is denied.  


REMAND

As previously discussed, the RO, in June 2005, granted the 
veteran's claims for increased, compensable ratings for 
shrapnel wounds of the left leg and buttocks.  In a statement 
as part of his June 2005 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran indicated that he disagreed 
with the effective dates assigned by the RO for these 
evaluations.  This constitutes a timely notice of 
disagreement (NOD) with the RO's June 2005 rating decision.  
So these claims must be remanded to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

The RO must provide the veteran a 
statement of the case with respect to his 
claims of entitlement to earlier 
effective dates for increased 10 percent 
disability evaluations for the veteran's 
shrapnel wounds of the left leg and 
shrapnel wounds of the buttocks.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning 
these additional issues should the claims 
be forwarded to the Board for appellate 
consideration.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


